Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 20 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 6 – 11, 13 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (Ferguson), US 2019/0155728 A1 in view of Durham et al. (Durham), US 2022/0019698 A1.

Regarding claim 1, Ferguson discloses:
A method for securing movement of virtual machines (VMs) between hosts (e.g. Ferguson, par. 34, 49, 82), the method comprising: obtaining a first VM movement request (e.g. Ferguson, par. 49, 83); 
in response to obtaining the first VM movement request: identifying a first VM of the VMs and a first targeted host of the hosts associated with the first VM movement request (e.g. Ferguson, par. 75, 83, 114) using VM metadata (e.g. Ferguson, par. 71, 83, 84) and host metadata (e.g. Ferguson, par. 55, 72, 83, 85, 114, 122 – i.e. specific host configuration permitted by policy); 
making a first determination that the first targeted host is registered (e.g. Ferguson, par. 105, 112 – 114, 122, 124, 125 – the system decides that the target host comprises appropriate certification, i.e. ‘registered’, for hosting the VM and/or is listed, i.e. ‘registered’ as protection enabled and/or is packaged, i.e. ‘registered’, with appropriate security policies)
in response to making the first determination: initiating the movement of the first VM to the first targeted host (e.g. Ferguson, par. 73, 85, 86, 114).
Fergusson discloses that guest VMs may be shielded or isolated from other guest VMs within a hosted cloud environment (e.g. Ferguson, par. 2 – 5, 47, 50, 72, 82).  However, Fergusson does not appear to explicitly disclose that such isolation is accomplished by encryption of the communications between each guest VM and the host.  
However, in the same endeavor of providing guest VMs hosted within a cloud environment (e.g. Durham, Abstract, par. 2), Durham discloses that migrated guest VMs (e.g. Durham, par. 258) will initiate encrypted communications with the host server so as to protect the integrity and isolation of the guest VM within the cloud, i.e. initiating, after the movement of the first VM, encryption of communication between the first VM and the first targeted host (e.g. Durham, par. 101, 246, 387-388, 403, 418).  
It would have been obvious to one of ordinary skill in the art to apply the communication encryption teachings of Durham within the VM migration system of Ferguson.  This would have been obvious because one of ordinary skill in the art would have been motivated by the security advantages of isolating running guest VMs within their own encryption key domains (e.g. Durham, abstract, par. 59) 

Regarding claim 2, the combination enables:
obtaining a second VM movement request; in response to obtaining the second VM movement request: identifying a second VM of the VMs and a second targeted host of the hosts associated with the second VM movement request (e.g. see rejection above – Ferguson teaches a process that is replicable for any number of first, second, third, etc. Vms); 
making a second determination that the second targeted host is not registered (e.g. Ferguson, par. 72, 114, 115, 122, 124, 125 - 127 – herein a targeted host may be identified as not being registered as compliant and/or having been removed from a list of compliant devices and/or without possession of a compliant certification); 
and in response to making the second determination: blocking the movement of the second VM to the second targeted host (e.g. Ferguson, par. 73, 114 ,115). 

Regarding claim 3, the combination enables:
wherein the first targeted host is registered prior to obtaining the first VM movement request (e.g. Ferguson, par. 38, 66, 72, 122, 124-125).

Regarding claim 4, the combination enables:
obtaining a host registration request associated with the first targeted host (e.g. Ferguson, par. 39);
 in response to obtaining the host registration request: making, using host metadata, a second determination that the first host is trustworthy (e.g. Ferguson, par. 38, 66, 72, 122, 124-125); 
and in response to the second determination: generating a certificate associated with the first targeted host using the host metadata (e.g. Ferguson, par. 22, 38, 57, 72, 122, 124-125); 
and sending the certificate to the first targeted host, wherein the first determination is made, in part, using the certificate (e.g. Ferguson, par. 22, 57).



Regarding claim 6, the combination enables:
wherein initiating the encryption of the communication between the first VM and the first targeted host comprises: sending an encryption request associated to the first targeted host (e.g. Durham, par. 120, 145 - 148); 
in response to the sending, obtaining a security confirmation from the first targeted host, wherein the security confirmation indicates that an encrypted communication channel has been established between the first VM and the first targeted host, wherein the first VM is executing on the first targeted host (e.g. Durham, par. 120, 122, 156-157; e.g. Ferguson, fig. 3).

Regarding claim 7, the combination enables:
wherein identifying the first VM and the first targeted host comprises using VM metadata and host metadata (e.g. par. 55, 71, 72, 83-85, 114, 122).

Regarding claims 8 – 11, 13 – 18, and 20, they are apparatus and program/medium claims, essentially corresponding to the above method, and they are rejected, at least, for the same reasons.  Furthermore, because Ferguson discloses a processor, medium, and program (i.e. “data manager”) for performing the claimed method (e.g. Ferguson, par. 283-285).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (Ferguson), US 2019/0155728 A1, in view of Durham et al. (Durham), US 2022/0019698 A1, in view of Gerhmann et al. (Gerhmann), US 2013/0097296 A1.

Regarding claim 5, the combination enables:
wherein the certificate comprises: … and the host metadata (e.g. Ferguson, par. 105).  While, Ferguson teaches that the target host possesses a public key and is authenticated using it’s supplied attestation certificate, Ferguson does not appear to teach that the host’s attestation certificate comprises a public key.  
However, Gerhmann, in a similar endeavor for migrating virtual machines to target host (e.g. Gerhmann, Abstract), also discloses that the attestation certificate of the target host comprises the host’s public key (e.g. Gerhmann, par. 55).  
It would have been obvious to combine the public key and certificate teachings of Gerhmann, within the combination of Ferguson and Durham.   This would have been obvious because one of ordinary skill in the art would have been motivated by the well-known practice using certificates to provide public keys for authentication, as is illustrated by Gerhmann (e.g. Gerhmann, par. 55).   

Regarding claims 12 and 19, they are apparatus and program/medium claims, essentially corresponding to the above method, and they are rejected, at least, for the same reasons.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY L WILLIAMS/          Primary Examiner, Art Unit 2495